Citation Nr: 1122433	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2010, the Veteran notified that Board that he was withdrawing his request for a Central Office hearing.


FINDINGS OF FACT

1.  The clear and unmistakable evidence of record shows that left ear hearing loss existed prior to the Veteran's entry onto active duty.

2.  The clear and unmistakable evidence of record shows that the left ear hearing loss noted on entry onto active duty was not aggravated by active service.

3.  The preponderance of the competent and credible evidence is against a finding that a current right ear hearing loss disability is related to service and there is no evidence of compensable sensorineural hearing loss in the right ear within one year of service separation.

4.  The preponderance of the competent and credible evidence is against a finding that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2010).

2.  A right ear hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss in the right ear may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that a letter dated in May 2009, issued prior to the July 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records.  In this regard, the Board notes that the record does not include any post-service treatment records.  However, the Board also notes that the Veteran notified VA in his April 2009 claim that he had not received treatment for either his hearing loss or his tinnitus.  Therefore, the Board finds that a remand for additional development is not required.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded a VA examination in July 2009 which is adequate to adjudicate the claims because, after a review of the record on appeal and an examination of the claimant, the examiner provided an opinion as to the origins or etiology of his hearing loss and tinnitus and this opinion was supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his left ear hearing loss pre-existed military service and was aggravated by his military service which included working around loud jeeps.  The Veteran also contends that his right ear hearing loss and tinnitus were directly caused by his working around loud jeep while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Left Ear Hearing Loss

As to the left ear hearing loss, the Board notes that the Veteran's April 1968 induction examination reported that his left ear auditory thresholds at 500, 1000, 2000, and 4000 Hertz were 0, 0, 25, and 60 decibels, respectively.  Therefore, the Board finds that the Veteran met VA's criteria for hearing loss in the left ear at that time of his induction because his auditory threshold at 4000 Hertz was 40 decibels or greater.  38 C.F.R. § 3.385.  Given the above record, the Board finds that clear and unmistakable evidence has been presented to show that the Veteran's left ear hearing loss pre-existed his military service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's left ear hearing loss clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's preexisting left ear hearing loss was aggravated during service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service. 

In this regard, the Board notes that service treatment records are thereafter negative for complaints, diagnoses, or treatment for left ear hearing loss until the April 1970 separation examination.  In this regard, at the April 1970 separation examination it was reported that the Veteran's left ear auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz was 5, 5, 30, 45, and 60 decibels, respectively.  

As to the post-service record, it is thereafter negative for any objective evidence of complaints, diagnoses, or treatment for left ear hearing loss until the 2009 VA examination - almost forty years after the Veteran's 1970 separation from military service.  Moreover, the Board finds that the lack of documentation of complaints and treatment for left ear hearing loss while on active duty, except for what was noted on the separation examination, and the almost four decade gap between the Veteran's discharge from active duty and the first evidence of the left ear hearing loss being problematic weighs heavily against his claim that service permanently aggravated his left ear hearing loss.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, after a review of the record on appeal and an examination of the claimant, the July 2009 VA examiner opined that while the claimant's enlistment examination revealed moderate sensor neural hearing loss it was "essentially unchanged" at separation despite the fact that the Veteran had served two years as a truck driver while on active duty.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Therefore, despite the April 1970 separation examination documenting increased auditory thresholds at 500, 1000, and 2000 Hertz, respectively, the Board finds that the only competent and credible evidence of record as to the questions of aggravation is the July 2009 VA examiner's opinion that the left ear hearing loss was "essentially unchanged" by his military service.  Id.  Accordingly, the Board finds that the record contains clear and unmistakable evidence that shows that the Veteran's pre-existing left ear hearing loss was not aggravated by his military service.  See 38 C.F.R. § 3.306(a); Davis, supra.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements to his healthcare providers and his and his representative's written statements to the RO.  Moreover, as noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that whether left ear hearing loss, which pre-existed military service, was aggravated by that military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's nor his representative's opinion to be competent as to this issue.  Id.  Further, the Board finds more competent and credible the expert opinion by the July 2009 VA examiner than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the foregoing, the Board finds the Veteran's left ear hearing loss clearly and unmistakably existed prior to his military service and that it clearly and unmistakably was not aggravated by service.  Thus, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's left ear hearing loss was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes that service connection for left ear hearing loss is not warranted.

Lastly, the Board notes for the reasons explained above that the Veteran's left ear hearing loss pre-existed his military service and was not aggravated by that service.  Therefore, the Board need not address the question of direct causation because, since the Board found that it pre-existed military service, it is inapplicable to the current appeal.  

Right Ear Hearing Loss and Tinnitus

As to the right ear hearing loss and tinnitus and service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 shows that his occupational specialty was light vehicle driver.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise while working on jeeps while on active duty as well as his having problems with hearing people talk and ringing in his ears since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, while the Veteran had increased audiological thresholds at that time of the April 1970 separation examination, service treatment records including the April 1970 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of tinnitus or a diagnosis of right ear hearing loss as defined by VA.  Moreover, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for either right ear hearing loss or tinnitus, than the Veteran's claims that he had problems with hearing people talk and ringing in his ears since being exposed to loud noise while working on jeeps while on active duty.  See Maxson, supra; Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for right ear hearing loss and tinnitus based on in-service incurrence must be denied despite the fact that the Veteran was exposed to loud noise while working on jeeps while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss in the right ear within one year of service separation.  Accordingly, entitlement to service connection for right ear hearing loss based on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and first complaints of right ear hearing loss and tinnitus at the 2009 VA examination to be compelling evidence against finding continuity.  Put another way, the almost forty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense, supra.

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech and ringing in his ears since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current right ear hearing loss disability and tinnitus since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  In the regard, the Veteran told his VA examiner that post-service he worked in construction around power tools and drove a concrete truck - all occupations that can involve significant noise exposure.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for either of the claimed disorders for almost four decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for right ear hearing loss and tinnitus based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's right ear hearing loss and/or tinnitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the July 2009 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that they were not related to service.  The examiner reached this conclusion because his hearing was essentially unchanged between the time of his entry onto active duty and his separation from military service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's and his representative's assertions that the claimant's right ear hearing loss was caused by his in-service noise exposure, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that right ear hearing loss was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus since military service credible. 

Furthermore, the Board finds more competent and credible the opinion by the July 2009 VA examiner that his right ear hearing loss and tinnitus were not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for right ear hearing loss and tinnitus is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for right ear hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, the Board finds that as the 

preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
 L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


